DETAILED INTERVIEW SUMMARY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s counsel Ryan Dodge and the Canadian counsel Nathan Woodruff called on Monday, 22 February 2021 to discuss the amendment and the 132 declarations of Rodney Hardison, Wesley James Wall, and Paul Demaere all filed on 11 February 2021 in response to the rejection given in section 5 of the detailed portion of the office action mailed 21 August 2020.
     The examiner addressed the several different arguments set forth in the amendment and the evidence supporting those arguments presented in the three declarations.  Regarding the arguments in the Wall declaration in sections 6, 7 and 17 that one seeking to practice the Fryer invention would not use a mesh opening smaller than that of the half inch example in Fryer et al., the examiner did not find them persuasive.  While the inventor is allowed to testify to technical facts known to him/her in a 132 declaration, conclusions about what is obvious to modify in a reference are matters of law and not technical facts, and the opinions of the inventor as to legal conclusions 
     Regarding the statements in the Wall declaration in section 11 and the Hardison declaration in sections 8 and 9 regarding a temperature drop after the instant quarter inch mesh intumesced when tested according to the method in the Fryer, the examiner gives them little weight as the actual experimental evidence that showed this drop was not presented in any of the three declarations.
    The experimental evidence in the Demaere declaration was discussed in detail.  The instant mesh product when tested according to the test in the primary reference Fryer et al. (which is the closest prior art) showed unexpected results in that it out performed both the half inch Fryer et al. one layer and two layer meshes in having lower temperatures after both 15 minutes and 25 minutes.  Ten or more layers of the Fryer et al. half inch mesh material had to be used to achieve a better result than the single layer of the instant mesh product.  A lower maximum temperature was also seen when the instant mesh was compared to the solid material in the test used in the Abu-Isa secondary reference.
   Given the evidence of unexpected results the examiner then turned to a discussion of the claim scope supported by the 
    Further experimental evidence needed to support the existing claim scope was discussed as well as limiting the claim scope to be commensurate with the showing of the Demaere declaration in a supplemental amendment.  No specific agreement on any claims being allowable was made during the interview on Monday, 22 February 2021.

Applicant emailed in a proposed amendment to claim 1 in an email sent 25 February 2021 (which is attached as an appendix to the instant Interview Summary).  The examiner called Mr. Ryan Dodge on 26 February to discuss the proposed claim language.  It was agreed that if claim 1 was amended in a supplemental 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783